CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3:
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise issues that would require further consideration and/or search. In the instant case, Applicant has proposed amendment to at least independent claim 1 to recite a specific substrate polymer. Applicant’s arguments and evidence of record must be re-considered to determine if they are commensurate in scope with the narrower claims. Further a novel search may be necessary based on a narrower scope of the selected polymer for the substrate.
	Furthermore, the proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal because the proposed amendments have changed the scope of the claims, which would, at the very least, require a reformatting of the rejections of record.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are reliant on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/19/2021